[Cite as In re J.C.B., 2022-Ohio-3098.]




                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 IN RE:                                                 :           CASE NO. CA2022-02-019

          J.C.B.                                        :                    OPINION
                                                                              9/6/2022
                                                        :

                                                        :

                                                        :

                                                        :



              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. JN2020-0316



Garrett Law Offices, and Dawn S. Garrett, for appellant.

Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Legal Aid society of Southwest Ohio, LLC, and Nancy Braun, Guardian Ad Litem.


        M. POWELL, P.J.

        {¶ 1} Appellant ("Mother") appeals a decision of the Butler County Court of

Common Pleas, Juvenile Division, granting legal custody of her daughter, Jolie, to the

child's paternal aunt and uncle (collectively "Paternal Aunt").1



1. For privacy and readability, we refer to the child using a fictitious name.
                                                                        Butler CA2022-02-019

       {¶ 2} Jolie was born on October 28, 2020. On November 3, 2020, the Butler County

Department of Job and Family Services (the "Agency") filed a complaint alleging that Jolie

was a neglected and dependent child. The complaint alleged that: Jolie tested positive for

Subutex and marijuana at birth; Mother admitted having a prescription for Subutex since

August 2020 and that prior to that date, she had been using heroin, methamphetamine, and

Xanax; and on November 2, 2020, the Butler County Sheriff's Office was forced to remove

Jolie from Mother's custody because Mother and the child's alleged biological father refused

methadone treatment for Jolie which was prescribed as medically necessary to prevent

Jolie from experiencing life-threatening seizures. The complaint sought a disposition of

temporary custody to the Agency or to the child's Maternal Great-grandmother, or

temporary or legal custody to another party deemed appropriate by the juvenile court. Upon

the filing of the complaint, the juvenile court awarded emergency custody of Jolie to

Maternal Great-grandmother. Following a shelter care hearing on November 9, 2020, Jolie

was placed in the temporary custody of Paternal Aunt.

       {¶ 3} On December 12, 2020, Jolie was adjudicated dependent; temporary custody

of Jolie remained with Paternal Aunt. Following a review hearing held on September 27,

2021, a magistrate issued an order notifying Mother that the Agency had requested a final

determination regarding its request for legal custody, that a virtual review hearing was set

for December 7, 2021, and that an in-person custody hearing was set for January 4, 2022.

The magistrate's order advised Mother of her "duty to be present in court for every

scheduled court proceedings" and that "[i]n the event that a parent fails to comply with any

or all of those duties, this court may, if deemed to be in this child's best interest, place this

child in the legal custody of the child's temporary custodian or with any other appropriate

person thereby closing this case with no further notice to that parent." The order further

provided,

                                               -2-
                                                                     Butler CA2022-02-019

             THE PARTIES JOINED IN THIS CASE ARE ORDERED TO
             APPEAR BEFORE THE COURT AT THE TIME AND DATE AS
             SET FORTH IN THIS ORDER. IF YOU FAIL TO APPEAR FOR
             ANY HEARING SCHEDULED IN THIS ORDER:

             JUDGMENT MAY BE RENDERED IN YOUR ABSENCE;
             FINAL OR TEMPORARY DISPOSITIONAL ORDERS MAY BE
             ISSUED IN THIS CASE WITHOUT FURTHER NOTICE TO
             YOU; AND/OR
             THE COURT MAY ISSUE A WARRANT FOR YOUR ARREST.

      {¶ 4} Subsequently, Mother moved the juvenile court to grant legal custody of Jolie

to the child's Paternal Grandmother. As was the case for the September 2021 hearing, the

December 7, 2021 hearing was conducted virtually via WebEx. Mother's counsel was

present; Mother, however, did not appear. The magistrate started the hearing by indicating

it was held for purposes of review, noted Mother's absence, and referenced a recent off-

the-record discussion between the magistrate and Mother's counsel regarding counsel's

contact information for Mother. Counsel indicated on the record that he did not have a

better way to contact Mother. The magistrate next acknowledged he had received three

exhibits from the state: a December 6, 2021 social summary, Paternal Aunt's statement of

understanding, and Paternal Aunt's November 2020 home study.

      {¶ 5} The guardian ad litem indicated she had no objection to the social summary,

was "in agreement with legal custody," and suggested moving forward with granting legal

custody. The prosecutor, referring to the notice above in the magistrate's September 27,

2021 order, Mother's motion for legal custody, and Mother's failure to appear at the hearing,

requested that the juvenile court proceed to grant legal custody of Jolie to Paternal Aunt.

Mother's counsel did not object to proceeding as described above and volunteered to the

juvenile court that he had forwarded Mother the September 27, 2021 order containing the




                                             -3-
                                                                               Butler CA2022-02-019

notice that orders may be entered if she failed to appear.2 The magistrate confirmed that

Paternal Aunt had signed the required statement of understanding to be awarded legal

custody of Jolie. The magistrate then proceeded to grant legal custody of Jolie to Paternal

Aunt as follows:

               [N]ot hearing anything, I think that the Court has the authority to
               go ahead and do what the prosecutor is asking me to do based
               upon the language of the order and that's in bold as she pointed
               out, is that you failed to appear for any hearing scheduled in this
               order, a judgment may be rendered in your absence[,] final or
               temporary dispositional orders may be issued in this case with
               no further notice to you. I don't know how more clear that can
               be. [M]other has failed to appear. She's, so she's got a motion
               but she's apparently not here to say hey, I want to prosecute
               that motion. [T]he Agency at the previous hearing has indicated
               they want to go forward and grant custody to [Paternal Aunt] and
               that's why the language was in the previous order so mom is on
               notice that that's on the table and she's not here and the alleged
               dad is not here. So I think under the circumstances to keep that
               date open in January is just a waste of court resources [and]
               time and makes sense to go ahead and just order it today and
               place legal custody with [Paternal Aunt].

       {¶ 6} The magistrate ordered the Agency to close its case and discharged the

guardian ad litem from further duties. On December 8, 2021, the magistrate issued a

decision finding it was in Jolie's best interest to grant legal custody of the child to Paternal

Aunt. The magistrate's decision dismissed Mother's legal custody motion because of her

failure to appear at the hearing and prosecute her motion, and vacated the January 4, 2022

evidentiary hearing on the legal custody motions.

       {¶ 7} On December 10, 2021, Mother filed objections to the magistrate's decision,

claiming that her failure to appear at the December 7, 2021 virtual hearing was solely due

to technical problems she experienced in attempting to login to the hearing. Specifically,

Mother asserted she attempted "to log into the Cisco WebEx application on a smart phone


2. It is puzzling why counsel would not object to proceeding in Mother's absence and volunteer information
unhelpful to her.
                                                   -4-
                                                                         Butler CA2022-02-019

for the December 7, 2021 hearing," and that "[d]uring said attempt to log-in, [she] was in a

technological 'waiting' phase" for 15 to 20 minutes "once she did get logged into said app."

Mother also requested that a transcript of the December 7, 2021 hearing be prepared. On

January 20, 2022, the juvenile court summarily overruled Mother's objections to the

magistrate's decision and denied her motion for a transcript.

       {¶ 8} Mother now appeals, raising three assignments of error.

       {¶ 9} Assignment of Error No. 1:

       {¶ 10} THE TRIAL COURT ERRED TO THE PREJUDICE OF APPELLANT

MOTHER IN VIOLATION OF THE DUE PROCESS CLAUSES OF THE UNITED STATES

CONSTITUTION AND OF THE OHIO CONSTITUTION WHEN IT GRANTED BCDJFS'

MOTION FOR LEGAL CUSTODY AT A VIRTUAL REVIEW HEARING AND FOUND

MOTHER IN DEFAULT, WHO WAS TECHNOLOGICALLY UNABLE TO ATTEND, EVEN

THOUGH A LATER IN-PERSON TRIAL DATE ON THE MOTION HAD BEEN SET.

       {¶ 11} Mother argues that her due process rights were violated where the magistrate

proceeded to award legal custody of Jolie to Paternal Aunt at the December 7, 2021 review

hearing in Mother's absence and where the juvenile court subsequently did not allow Mother

to explain her absence from the review hearing after she filed objections to the magistrate's

decision. In Mother's words, the juvenile court "did not allow for a hearing on the objections

nor permit mother the opportunity to provide proof of her attempt to attend the virtual

hearing. If she was technologically precluded from attending, then she was effectively

denied her opportunity to be heard." This assignment of error does not implicate the juvenile

court's authority to award legal custody of Jolie to Paternal Aunt at the December 7, 2021

review hearing but whether the court's adoption of the magistrate's decision doing so

comported with due process.

       {¶ 12} "It is well recognized that the right to raise a child is an 'essential' and 'basic'

                                               -5-
                                                                         Butler CA2022-02-019

civil right." In re Hayes, 79 Ohio St.3d 46, 48 (1997). Furthermore, a parent's right to the

custody of his or her child is "paramount" and one of the oldest fundamental liberty interests

recognized by American courts. Id.; In re A.N.B., 12th Dist. Preble No. CA2012-12-017,

2013-Ohio-2055, ¶ 13.

       {¶ 13} The fundamental requirement of due process is the opportunity to be heard

at a meaningful time and in a meaningful manner. Amstrong v. Manzo, 380 U.S. 545, 552,

85 S.Ct. 1187 (1965). Due process of law "implies, in its most comprehensive sense, the

right of the person affected thereby to be present before the tribunal which pronounces

judgment upon a question of life, liberty or property, to be heard, by testimony or otherwise,

and to have the right of controverting, by proof, every material fact which bears on the

question of the right involved." Williams v. Dollison, 62 Ohio St.2d 297, 299 (1980).

       {¶ 14} The concept of due process "is flexible and calls for such procedural

protections as the particular situation demands." Mathews v. Eldridge, 424 U.S. 319, 334,

96 S.Ct. 893 (1976). The United States Supreme Court has described the complexity of

determining what process is due in a given situation:

              For all its consequence, "due process" has never been, and
              perhaps can never be, precisely defined. "[U]nlike some legal
              rules," * * * due process "is not a technical conception with a
              fixed content unrelated to time, place and circumstances."
              Rather, the phrase expresses the requirement of "fundamental
              fairness," a requirement whose meaning can be as opaque as
              its importance is lofty. Applying the Due Process Clause is
              therefore an uncertain enterprise which must discover what
              "fundamental fairness" consists of in a particular situation by first
              considering any relevant precedents and then by assessing the
              several interests that are at stake.

(Citation omitted.) Lassiter v. Dept. of Social Servs. of Durham Cty., 452 U.S. 18, 24-25,

101 S.Ct. 2153 (1981).

       {¶ 15} In considering whether parental due process rights have been infringed,

courts generally apply the test set forth by the United States Supreme Court in Mathews v.

                                               -6-
                                                                         Butler CA2022-02-019

Eldridge. In re A.N.B., 2013-Ohio-2055 at ¶ 19. Under this test, courts must consider and

weigh: (1) the private interest affected; (2) the risk of erroneous deprivation and the probable

value of additional safeguards; and (3) the governmental burden of additional safeguards.

Mathews at 335.

       {¶ 16} The first factor, the private interest affected, involves Mother's right to the care

and custody of her child. This interest is an important, fundamental right that is affected by

the juvenile court's legal custody determination.

       {¶ 17} Turning to the second factor, the risk of an erroneous deprivation of Mother's

interest by proceeding in her absence and without hearing from her is substantial, not

minimal. Likewise, the probable value of affording Mother an opportunity to explain her

absence from the review hearing after she filed objections to the magistrate's decision is

also substantial. By contrast, the government's interest in resolving child protective services

cases expeditiously and achieving permanency for children would not be significantly

burdened by allowing Mother to be heard on her objection to the magistrate's decision.

       {¶ 18} The record does not establish a pattern by Mother of not appearing or

participating in the proceedings. To the contrary, the record shows that there were six

hearings prior to the December 7, 2021 hearing, and that with the exception of a review

hearing regarding Paternal Aunt's upcoming family vacation, Mother appeared at all the

hearings, including the September 27, 2021 hearing which was also conducted virtually via

WebEx. The juvenile court's grant of legal custody of Jolie to Paternal Aunt during the

December 7, 2021 hearing in Mother's absence and its subsequent overruling of Mother's

timely objection denied Mother the opportunity to be heard at a meaningful time and in a

meaningful manner. As stated above, due process of law "implies * * * the right of the

person affected thereby to be present before the tribunal which pronounces judgment upon

a question of * * * liberty * * * , to be heard, by testimony or otherwise, and to have the right

                                               -7-
                                                                      Butler CA2022-02-019

of controverting, by proof, every material fact which bears on the question of the right

involved." Williams, 62 Ohio St.2d at 299.

       {¶ 19} Finally, we consider the governmental burden of additional safeguards. Two

review hearings were conducted virtually via WebEx; Mother attended the September

hearing but not the December hearing. For both hearings, the magistrate's order notified

the parties that the hearing would be conducted remotely via WebEx and that instructions

for use of the WebEx system could be found on the juvenile court's website, and listed the

various devices one could use to join the WebEx hearing. The magistrate's orders further

advised parties "to NOT appear in court in person." Noticeably, the magistrate's orders did

not outline the steps or provide safeguards in the event any technological difficulties arose,

such as the inability to login or join the hearing. As the Massachusetts Supreme Court has

recognized, "this is an important protection and [we] urge judges to pay careful attention to

the technology. If the technology does not function as described, it is crucial that the court

suspend the hearing, rather than risk sacrificing certain of the defendant's constitutional

rights." Vazquez Diaz v. Commonwealth, 487 Mass. 336, 342, 167 N.E.3d 822 (2021). See

also In re Aisjaha N., 343 Conn 709, 275 A.3d 1181 (2022) (noting that given the digital

divide, courts must be especially vigilant to ensure the proper functioning of technology and

that parties are not disadvantaged by an inability to meaningfully participate in virtual

proceedings).

       {¶ 20} Mother's failure to appear at the December 7, 2021 virtual hearing was the

basis for the magistrate proceeding to award legal custody of Jolie to Paternal Aunt. There

is no evidence in the record that the magistrate attempted to contact Mother or have her

attorney do so to determine whether Mother had difficulties logging in the virtual hearing.

The magistrate or the juvenile court never explained why it was in Jolie's best interest to

proceed with a legal custody determination during the hearing in Mother's absence rather

                                             -8-
                                                                      Butler CA2022-02-019

than wait to make such a determination during the in-person custody hearing which was

scheduled less than a month after the virtual hearing.

       {¶ 21} Based on the facts of this case, we find that Mother's due process rights were

violated where the magistrate proceeded to award legal custody of Jolie to Paternal Aunt

at the December 7, 2021 review hearing in Mother's absence and where the juvenile court

subsequently did not allow Mother to explain her absence from the review hearing after she

filed objections to the magistrate's decision. We reverse the juvenile court's judgment and

remand this case to the juvenile court to conduct a hearing affording Mother a meaningful

opportunity to be heard upon her objections to the magistrate's decision awarding custody

of Jolie to Paternal Aunt.

       {¶ 22} Mother's first assignment of error is sustained.

       {¶ 23} Assignment of Error No. 2:

       {¶ 24} THE TRIAL COURT ERRED WHEN IT DENIED MOTHER APPELLANT'S

REQUEST FOR A TRANSCRIPT AND RULED ON THE CASE WITHOUT A DE NOVO

REVIEW OF ALL THE EVIDENCE.

       {¶ 25} Assignment of Error No. 3:

       {¶ 26} THE COURT'S CUSTODY ORDER IS NOT IN THE CHILD'S BEST

INTERESTS AND IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶ 27} In her second assignment of error, Mother argues the juvenile court erred in

denying her motion for a transcript and overruling her objections to the magistrate's decision

without the benefit of a transcript. In her third assignment of error, Mother argues that the

award of legal custody to Paternal Aunt is against the manifest weight of the evidence and

not in Jolie's best interest. Our ruling on the first assignment of error renders these

assignments of error moot and they need not be considered. App.R. 12(A)(1)(c); In re K.S.,

12th Dist. Fayette No. CA2021-09-020, 2022-Ohio-2827, ¶ 26.

                                             -9-
                                         Butler CA2022-02-019

{¶ 28} Judgment reversed and remanded.



HENDRICKSON and PIPER, JJ., concur.




                                - 10 -